DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 15-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer area of the hub" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the claim will be interpreted as having a node positioned between the catch and the hub. 
Claim 2 recites the limitation "the outer thickness of the outer area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the claim will be interpreted as the notch width being less than or equal to a thickness of the hub.  
Claim 15 recites the limitation "the inner thickness of the inner circular area" in line 3.  There is insufficient antecedent basis for these limitations in the claim.  For the purposes of examination, the claim will be interpreted as the catch spacing being less than or equal to a thickness of the hub.  
Claim 19 recites the limitation "the common plane" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the claim will be interpreted as disclosing that the plurality of petals is disposed in a common plane.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheung (2002/0086605).  Cheung discloses an interlocking disc (Fig. 1) having a hub (12), a plurality of petals (11) circumferentially spaced apart and radially extending outward from the hub, a catch on each side of the petals formed by a bulge (10) and an indentation (15) on upper and lower surfaces of each of the petals for receiving the catch (Fig. 6).  
Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clever (6899588).  Clever discloses an interlocking disc having a hub, a plurality of petals extending radially outward from the hub, a plurality of notches (27) defined between sides of the plurality of petals and a plurality of ramps (29) disposed within the hub and aligned with corresponding ones of the notches (Figs. 2-3, column 4 lines19-22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis (3564758) and Nelson (9458872).  Willis discloses an interlocking plastic disc (column 2 lines 27-28) having a circular hub including an inner area and an outer area and a plurality of petals circumferentially spaced apart by respective notches defined between petal sides and extending radially outward from the outer area of the hub within a common plane (Figs. 3 & 5). The petals each include projections (40) on opposing sides thereof for defining a pair of catches within the notches and an exterior ramp that is circumferentially aligned with the notches (Fig. 7).  The catches are configured to be capable of engaging circularly arranged steps (44) of other interlocking discs to inhibit disassembly (Fig. 8, column 2 lines 55-63).  The notches are configured with a width parallel to the common plane that is equal to a thickness of the hub (Fig. 8).  A spacing parallel to the common plane between catches on adjacent sides of the petals is less than the notch width (Fig. 7).  Willis discloses the basic inventive concept, with the exception of having nodes positioned on each of the sides of the petals between the catch and the hub.  Nelson discloses an interlocking panel toy with notches configured with a node (606) on each side of the notch such that pairs of nodes are positioned opposite each other at a midpoint of the notches such that a spacing between the node pairs that is parallel to a common plane of the panel toy is less than a width of the notch (Fig. 6).  It would have been obvious to one of ordinary skill in the art from the teaching of Nelson to modify Willis to include nodes on the sides of the petals for positioning at a midpoint of  the notches for the predictable result of providing enhanced interlocking with other discs to create a more stable connection (column 8 lines 47-58).  The combination creates a disc wherein a spacing parallel to the common plane between pairs of catches is less than the width of the notch and the spacing between nodes and the catch is disposed radially outward of the hub by a greater distance than a radial distance of the node.
Claim(s) 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis and Nelson as applied above and further in view of Cheung.  Willis and Nelson disclose the basic inventive concept with the exception of having indentations on the petals for receiving the catch.  Cheung discloses an interlocking disc (Fig. 1) having a hub (12), a plurality of petals (11) circumferentially spaced apart and radially extending outward from the hub, a catch on each side of the petals formed by a bulge (10) and an indentation (15) on upper and lower surfaces of each of the petals for receiving the catch (Fig. 6).  It would have been obvious to one of ordinary skill in the art from the teaching of Cheung to include indentations on the petals of Willis and Nelson for receiving the catch for the predictable result of increasing the connection possibilities to create more varied and elaborate assembled structures.  
Double Patenting
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11123650. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and patent both disclose interlocking discs having a hub, a plurality of petals, a plurality of notches, catches, ramps, nodes and indentations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711         
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711